Exhibit 10.32 NOTE PURCHASE AGREEMENT This Note Purchase Agreement, dated as of December 17, 2015 (this “ Agreement ”), is entered into by and among ReachLocal, Inc., a Delaware corporation (the “ Company ”), and the persons and entities listed on the schedule of purchasers attached hereto as ScheduleI (each a “ Purchaser ” and, collectively, the “ Purchasers ”), as such Schedule I may be amended in accordance with Section 7 hereof. RECITALS A.On the terms and subject to the conditions set forth herein, each Purchaser is willing to purchase from the Company, and the Company is willing to sell to such Purchaser, a 4.00% convertible second lien subordinated note in the principal amount set forth opposite such Purchaser’s name on ScheduleI hereto. B.Capitalized terms not otherwise defined herein shall have the meaning set forth in the form of Note (as defined below) attached hereto as ExhibitA . AGREEMENT NOW THEREFORE, in consideration of the foregoing, and the representations, warranties, and conditions set forth below, the parties hereto, intending to be legally bound, hereby agree as follows: 1. The Notes . (a) Issuance of Notes . Subject to all of the terms and conditions hereof, the Company agrees to issue and sell to each of the Purchasers, and each of the Purchasers severally agrees to purchase, a 4.00% convertible second lien subordinated note substantially in the form of ExhibitA hereto (each, a “ Note ” and, collectively, the “ Notes ”) in the principal amount set forth opposite such Purchaser’s name on ScheduleI hereto. The obligations of the Purchasers to purchase Notes are several and not joint. The aggregate principal amount of all Notes issued hereunder on the Closing Date (as defined below) is $5,000,000. The aggregate principal amount for all Notes issued hereunder shall not exceed $10,000,000. (b) Delivery . The sale and purchase of the Notes shall take place at a closing (the “ Closing ”) to be held at such place and time as the Company and the Purchasers may determine (the “ Closing Date ”). At the Closing, the Company will deliver to each of the Purchasers the Note to be purchased by such Purchaser, against receipt by the Company of the purchase price therefor equal to 100% of the principal amount to be purchased by such Purchaser as set forth on Schedule I hereto (the “ Purchase Price ”). The Company may conduct one or more additional closings with one or more Purchasers (each, an “ Additional Closing ”) in an aggregate principal amount of up to $5,000,000 to be held at such places and times as the Company and the Purchasers participating in such Additional Closing may determine (each, an “ Additional Closing Date ”). At each Additional Closing, the Company will deliver to each of the Purchasers participating in such Additional Closing the Note to be purchased by such Purchaser, against receipt by the Company of the Purchase Price therefor. Each of the Notes will be registered in such Purchaser’s name in the Company’s records. (c) Use of Proceeds . The proceeds of the sale and issuance of the Notes shall be used for general corporate purposes. (d) Payments . The address for each Purchaser to be set forth in the register for the Notes will be as set forth on ScheduleI hereto, or at such other address as a Purchaser or other registered holder of a Note may from time to time direct in writing. 2. Representations and Warranties of the Company . The Company represents and warrants to each Purchaser that: (a) Due Incorporation, Qualification, etc . The Company is duly organized, validly existing and in good standing under the laws of the date of Delaware and has all requisite corporate power and authority to own, operate and lease its properties and to carry on its business as it is being conducted, and, except as would not, individually or in the aggregate, reasonably be expected to have a material adverse effect, has been duly qualified as a foreign corporation for the transaction of business and is in good standing under the laws of each other jurisdiction in which it owns or leases properties, or conducts any business so as to require such qualification. Except as would not, individually or in the aggregate, reasonably be expected to have a material adverse effect, each Subsidiary of the Company that is a “significant subsidiary” (as defined in Rule 1.02(w) of the SEC’s Regulation S-X) has been duly organized and is validly existing in good standing (to the extent that the concept of “good standing” is recognized by the applicable jurisdiction) under the laws of its jurisdiction of organization (b) Authority . The execution, delivery and performance of each Transaction Document to be executed by the Company and the consummation of the transactions contemplated thereby are within the power of the Company and have been duly authorized by the Board of Directors, and all other necessary corporate action on the part of the Company has been taken. The Transaction Documents and the transactions contemplated thereby have been approved unanimously by the disinterested directors of the Company’s Board of Directors after full disclosure of all material aspects of the transaction and any interest of a director therein. (c) Enforceability . Each Transaction Document executed, or to be executed, by the Company has been, or will be, duly executed and delivered by the Company and constitutes, or will constitute, a legal, valid and binding obligation of the Company, enforceable against the Company in accordance with its terms, except as limited by bankruptcy, insolvency or other laws of general application relating to or affecting the enforcement of creditors’ rights generally and general principles of equity. (d) Non-Contravention . The execution and delivery by the Company of the Transaction Documents executed by the Company and the performance and consummation of the transactions contemplated thereby do not and will not (i)violate the Company’s Certificate of Incorporation or Bylaws (as amended, the “ Charter Documents ”) or any material judgment, order, writ, decree, statute, rule or regulation applicable to the Company; (ii)violate any provision of, or result in the breach or the acceleration of, or entitle any other Person to accelerate (whether after the giving of notice or lapse of time or both), any material mortgage, indenture, agreement, instrument or contract to which the Company is a party or by which it is bound; or (iii)result in the creation or imposition of any Lien upon any property, asset or revenue of the Company (other than any Lien arising under the Transaction Documents) or the suspension, revocation, impairment, forfeiture, or nonrenewal of any material permit, license, authorization or approval applicable to the Company, its business or operations, or any of its assets or properties. (e) Approvals . No consent, approval, order or authorization of, or registration, declaration or filing with, any governmental authority or other Person (including, without limitation, the shareholders of any Person) is required in connection with the execution and delivery of the Transaction Documents executed by the Company and the performance and consummation of the transactions contemplated thereby, other than such as have been obtained and remain in full force and effect and other than such qualifications or filings under applicable securities laws as may be required in connection with the transactions contemplated by this Agreement. -2- (f) No Violation or Default . None of the Company or the Company’s Subsidiaries is in violation of or in default with respect to (i)its Charter Documents or other organizational documents or any material judgment, order, writ, decree, statute, rule or regulation applicable to such Person; or (ii)any material mortgage, indenture, agreement, instrument or contract to which such Person is a party or by which it is bound (nor is there any waiver in effect which, if not in effect, would result in such a violation or default). (g)
